Opinion by
Kéefe, J.
At the trial it- was established that upon importation of the merchandise the customs broker noted the low value of the merchandise and called it to the attention of the inspector and the appraiser and asked for a special examination which resulted in the report that the merchandise was chaff and not worth anything. In addition to consulting the customs authorities the importer wired the agent in Winnipeg asking him to check the value with the shippers and later received a wire that the value as invoiced was correct. This telegram was admitted in evidence. The importer endeavored to get further information but found the shipper had gone out of business. On the record as presented it was found that in making the entry the petitioner was'without intention tq conceal or misrepresent the facts or to deceive the appraiser. The petition was therefore granted.